DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4, 6-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14, 17, 22 recite the limitation “simultaneously when said radiating element is being matched to create the first polarization vector to be excited, the parasitic radiating element is matched”. The language in the limitation indicates that the matching processes for the radiating antenna with the circuit and the parasitic antenna with the radiating antenna are processes that are required to happen at the same time. There is no indication that the two processes need to happen at the same time as long as the two interfaces are matched by the time the circuit is implemented for use. One of ordinary skill in the art would understand that what is required is the final product that has a matched antenna at both interfaces. The order of the process of matching the two interfaces has no bearing on the functionality and implementation of the find antenna circuit. There is no teaching in the originally filed disclosure that describes the matching process of the two interfaces happening at the same time and the limitation is considered a new matter.
Claims 2-4, 6-13, 14-16, 18-19, 21 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. [US 20060220869] in view of Boutayeb et al. [Boutayeb, US 20170018848].
As to claim 8. Kodukula fails to disclose The RFID transponder as claimed in claim 14, wherein the parasitic radiating element is arranged to couple to the radiating element by a magnetic (inductive) field, [0052].  
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the parasitic element is electromagnetically coupled to the driven element, [0076].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kokudula with that of Boutayeb so that the parasitic element can radiate the induced current as one of the commonly used principles of inducing a current with no direct contact.

As to claim 9. Kodukula discloses The RFID transponder as claimed in claim 14, wherein the parasitic radiating element is arranged to couple to the radiating element by an electric (capacitance) field.  
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the parasitic element is coupled using capacitive coupling to the drive element, [0065].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kokudula with that of Boutayeb so that the parasitic element can radiate the induced current as one of the finite available principles of inducing a current with no direct contact.

As to claim 10 is rejected using the same combination of prior arts and reasoning as to that of claim 8.

As to claim 14. Kokudula discloses An RFID transponder for reading by an RFID reader, the RFID transponder comprising: 
an antenna, dipole antennas 111, 112, [0027, fig. 4], having a single feed, the antenna, as illustrated in [fig. 4], the antenna is a single feed antenna, comprising at least one planar, the RFID tag 100 is planar with the antennas on a planar substrate 102 [fig. 4, 5], radiating element, [0024] that antenna 30 provided as a dipole antenna an implemented as the antenna sections in [fig. 4], generates an alternating voltage [0023], said radiating element being matched to create a first polarization vector to be excited, [0023] impedance matching circuit 30 connecting the transponder circuit with the antenna 30;
an IC, RF transponder circuit 110, coupled to the antenna, [fig. 4], the antenna and the IC being situated on a dielectric substrate, [0027] substrate 102 made of a polyimide or polyester which both are dielectrics, and
at least one planar parasitic radiating element, parasitic antennas 122, 123, [fig. 4, 0029],
said parasitic radiating element being arranged to follow the antenna at proximity of the radiating element, [fig. 4, 0029], so that the parasitic element is extending on at least two sides of the radiating element, [fig. 4, 0029], and
simultaneously when said radiating element is being matched to create the first polarization vector to be excited, the parasitic radiating element is matched, [0024, 0025] the antennas are matched to maximize the range of transmission wherein the matching between the main and parasitic antenna is done by adjusting the separation distance between the two, to create a second polarization vector, every antenna has a polarization vector when transmitting, to be excited, parasitic antenna is interpreted as a term of art meaning an antenna that is not driven and is excited by energy from another antenna that is driven, therefore, it is anticipated that the parasitic antenna circuits 123, 124 of Kokudula are excited from the radiation of the driven antennas 111, 112.
Kokudula fails to disclose an RFID transponder wherein the second polarization vector is perpendicular to the first polarization vector.
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the polarization of the parasitic antenna is orthogonal to the polarization of the radiating antenna, [0047].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kokudula with that of Boutayeb to avoid the two radiations from coupling and reduce the effect of the parasitic antenna on the radiating antenna.

As to claim 15. Kodukula discloses The RFID transponder as claimed in claim 14, wherein the radiating element(s) and the parasitic radiating element(s) are arranged on the same plane surface in the RFID transponder, [0029, 0033, figs. 4, 8].  

As to claim 16. Kodukula discloses The RFTD transponder as claimed in claim 14, wherein at least one parasitic element is arranged on a different plane surface as the radiating element(s), [fig. 10, 0035].  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula in view of Boutayeb as applied to claim 14 above, further in view of Daniel [US 20190044247].
As to claim 21 the combination of Kodukula and Boutayeb fails to disclose the RFID transponder as claimed in claim 14, wherein the radiating element has at least one opening therein, [fig. 1], and the at least one parasitic radiating element is arranged in said opening, [fig. 1].
Daniel teaches an antenna comprising a radiating element 104 and a parasitic element 106, 108, [fig. 1]; wherein the parasitic element is arranged inside the opening of the radiating element [fig. 1]; wherein the shape of the antenna can take any shape, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of  Kodukula and Boutayeb with that of Daniel so that the shape of the antenna can be picked to fit the available area on the substrate within the opening of the main antenna to minimize the footprint of the antenna.

Claims 2-4, 6, 11-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula in view of Boutayeb and further in view of Zemliakov [US 20150236421].
As to claim 2. Kokudula discloses The RFID transponder as claimed in claim 17, wherein the radiating element has a general outer shape of a rectangle, with or without one or more recess(es), and the parasitic radiating element has an inner edge following the general outer shape of the rectangle, [fig. 4, 0029].

As to claim 3. Kokudula discloses The RFID transponder as claimed in claim 2, wherein the parasitic radiating element extends on three sides of the radiating element, [fig. 4, 0029].  

As to claim 4. Kokudula discloses The RFID transponder as claimed in claim 3, wherein the parasitic radiating element comprises three subareas, first of which being arranged to proximity of a first edge of the radiating element,First Named Inventor: Heikki Ahokas DRAFT second subarea being arranged to proximity of a second edge of the radiating element, and third subarea being arranged to proximity of a third edge of the radiating element wherein said first and second subareas having at least essentially equal width, and width of said third subarea being half or less than half of the width of said first and second subareas.  
Kodukula teaches an RFID tag with a radiating and parasitic antenna wherein the parasitic antenna wraps around the outer edges of the radiating antenna, [fig. 4, 0029] wherein the width of the parasitic element 123 is equal to the width of the radiating element 111 and 112 and the width of the parasitic element 122 is equal to the width of the radiating element 111 and 112; wherein the width of the parasitic element 125 is equal to less than half of the width of the radiating element 111 and 112.

As to claim 6. Kodukula discloses The RFID transponder as claimed in claim 17, wherein the radiating element has a general outer shape, [0035] any physical object has a general outer shape, of a circle, with or without one or more recess(es), with or without covers all possiblities, and the parasitic radiating element has an inner edge following the general outer shape, [0029, fig. 4] the parasitic antenna follows the general outer shape of the main antenna.
The combination of Kodukula and Boutayeb fails to disclose that the shape is of the circle.
Zemliakov teaches a patch antenna array with a radiating antenna and a parasitic antenna with a separation of 0.8 mm, [0022, 0055, 0056]; wherein the antennas can be realized using different shapes including circular, [0128].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kokudula and Boutayeb with that of Zemliakov so that the antenna can fit in the available space and geometry of the substrate.

As to claim 11. Kodukula discloses The RFID transponder as claimed in claim 17, wherein the radiating element(s) and the parasitic radiating element(s) are arranged on the same plane surface in the RFID transponder, [0029, 0033, figs. 4, 8].  

As to claim 12. Kodukula discloses The RFTD transponder as claimed in claim 17, wherein at least one parasitic element is arranged on a different plane surface as the radiating element(s), [fig. 10, 0035].  

As to claim 13. Kodukula discloses The RFID transponder as claimed in claim 12, wherein the at least one of said parasitic element(s) is arranged on a plane on top of the radiating element(s), [fig. 10, 0035].

As to claim 17. Kokudula discloses An RFID transponder for reading by an RFID reader, the RFID transponder comprising: 
an antenna, dipole antennas 111, 112, [0027, fig. 4], having a single feed, the antenna, as illustrated in [fig. 4], the antenna is a single feed antenna, and selected from the group consisting of a dipole antenna, [0024], an inverted-F antenna and a planar inverted-F antenna, the antenna comprising at least one planar, the RFID tag 100 is planar with the antennas on a planar substrate 102 [fig. 4, 5], radiating element, [0024] that antenna 30 provided as a dipole antenna an implemented as the antenna sections in [fig. 4], generates an alternating voltage [0023], having a general outer shape, the general outer shape optionally having one or more recesses, [fig. 4] the antennas 111, 112 have an outer shape and recesses,
an IC, RF transponder circuit 110, coupled to the antenna, [fig. 4], the antenna and the IC being situated on a dielectric substrate, [0027] substrate 102 made of a polyimide or polyester which both are dielectrics, and
at least one planar parasitic radiating element, parasitic antennas 122, 123, [fig. 4, 0029], having an inner edge, [fig. 4] both the parasitic elements have inner edge, 
said inner edge of the parasitic radiating element being arranged to follow the general outer shape of the radiating element, [fig. 4, 0029], so that the parasitic element is extending on at least two sides of the radiating element, [fig. 4],
the radiating element is matched to create a first polarization vector to be excited, every antenna has a polarization vector when transmitting, and simultaneously when said radiating element is being matched to create the first polarization vector to be excited, the parasitic radiating element is matched, [0024, 0025] the antennas are matched to maximize the range of transmission wherein the matching is done by adjusting the separation distance between the two, to create a second polarization vector, every antenna has a polarization vector when transmitting, to be excited, parasitic antenna is interpreted as a term of art meaning an antenna that is not driven and is excited by energy from another antenna that is driven, therefore, it is anticipated that the parasitic antenna circuits 123, 124 of Kokudula are excited from the radiation of the driven antennas 111, 112.
Kokudula fails to disclose an RFID transponder wherein the parasitic element extends at a maximum distance of 2 millimeters; wherein the second polarization vector is perpendicular to the first polarization vector.
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the polarization of the parasitic antenna is orthogonal to the polarization of the radiating antenna, [0047].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kokudula with that of Boutayeb to avoid the two radiation from coupling and reduce the effect of the parasitic antenna on the radiating antenna.
The combination of Kokudula and Boutayeb fails to disclose wherein the parasitic element extends at a maximum distance of about 2 millimeters.
Zemliakov teaches a patch antenna array with a radiating antenna and a parasitic antenna with a separation of 0.8 mm, [0022, 0055, 0056].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kokudula and Boutayeb with that of Zemliakov so that the impedance matching as described in Kokudula can be adjusted to the required impedance bay adjusting the separation distance.

As to claim 18 is rejected using the same combination of prior arts and reasoning as to that of claim 11.

As to claim 19 is rejected using the same combination of prior arts and reasoning as to that of claim 12.

Claims 7, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Boutayeb.
As to claim 20. Daniel discloses An RFID transponder for reading by an RFID reader, the RFID transponder comprising: 
an antenna, antenna 100, [0034, fig. 1], having a single feed, the antenna, [0037] a single feed point, and selected from the group consisting of a dipole antenna, [0042], an inverted-F antenna and a planar inverted-F antenna, the antenna comprising at least one planar, the antenna 100 is planar with the antennas on a planar substrate [0032, 0034], radiating element, main antenna element 104 [0034, fig. 1], main antenna induces a current into the parasitic antenna [0040, 0045], having an inner edge, [fig. 1, 0035],
an IC, feeding circuit 102, coupled to the antenna, [fig. 1, 0034], the antenna and the IC being situated on a dielectric substrate, [0032, 0034] the substrate is made of a polyester which is a dielectric,
a planar parasitic radiating element, parasitic antennas 106, 108, [fig. 1, 0034], having an outer edge, [fig. 1] both the parasitic elements have outer edges, 
said outer edge of the parasitic radiating element being arranged to follow the general inner edge of the radiating element so that the parasitic radiating element extends on at least two sides of the radiating element, [fig. 1], at a maximum distance of 2 millimeters, [0039] the opening 103 can be 0.1 mm,
the radiating element is matched, [0037] the impedance is adjusted to suit different applications, which reads on the claimed matched, to create a first polarization vector to be excited, every antenna has a polarization vector when transmitting, and
simultaneously when said radiating element is being matched to create the first polarization vector to be excited, the parasitic radiating element is matched, [0037] the impedance is adjusted to suit different applications, which reads on the claimed matched, to create a second polarization vector, every antenna has a polarization vector when transmitting, to be excited, [0040] parasitic antenna is interpreted as a term of art meaning an antenna that is not driven and is excited by energy from another antenna that is driven, therefore, it is anticipated that the parasitic antenna circuits 106, 108 of Daniel are excited from the radiation of the driven antenna 104.
Daniel fails to disclose an RFID transponder wherein the second polarization vector is perpendicular to the first polarization vector.
Boutayeb teaches a parasitic antenna element comprising a patch antenna and a microcontroller 124 arranged on a fiberglass laminate, which is a dielectric material, printed circuit board, [0035, 0038]; wherein the polarization of the parasitic antenna is orthogonal to the polarization of the radiating antenna, [0047].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Daniel with that of Boutayeb to avoid the two radiation from coupling and reduce the effect of the parasitic antenna on the radiating antenna.

As to claim 7. Daniel discloses The RFID transponder as claimed in claim 20, wherein the radiating element has at least one opening, [fig. 1], and the parasitic radiating element being arranged in said opening, wherein the parasitic radiating element has an outer edge following at least two inner edges of said opening, [fig. 1, 0043].  

As to claim 22 is rejected using the same prior arts and reasoning as to that of claim 20.



Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Argument 1: The reason used for modifying Kodukula with Boutayeb is in sufficient and relies on improper hindsight.
Response 1: The reason provided, “to avoid coupling between the two radiations” is described in Boutayeb, [0055] and is not based on hindsight.

Argument 2: Boutayeb does not teach the antenna with a single feed.
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is relying on Kodukula et al., as admitted by the applicant in page 9 of the remarks filed on 07/27/2022 or Daniel to teach the above limitation.

Argument 3: There is no discussion regarding the polarization of the parasitic elements in Kodukula.
Response 3: Parasitic elements are always polarized when the radiating element is powered which is the basic operation concept of a parasitic antenna. The mere mention of a parasitic element in Kodukula is enough teaching to determine that when the radiating element is polarized, the parasitic element is polarized. The Applicant also admits to the presence of polarization in page 10 of the remarks filed on 07/27/2022, “only linear polarization is optimized in the RF tag disclosed in Kodukula.”

Argument 4: There is no discussion regarding any matching. Kodukula merely teaches optimizing the spacing between the parasitic elements and the driven elements to effect antenna impedance.
Response 4: As it is understood by one of ordinary skill in the art, matching in an electrical circuit is defined as having the output impedance of the first circuit to be the same as the input impedance of the second circuit. Matching is performed to have the maximum power transfer from the first circuit to the second circuit. The teaching of Kodukula describing adjusting the impedance of the antenna to “impedance match” [0024] “If the impedance match is not optimal, the RF tag will have a limited range (i.e., distance) over which it can communicate.” And is described to be performed by adjusting the separation between the radiating and parasitic elements of the antenna. This reads on the claimed impedance matching for the parasitic element with the radiating element.

Argument 5: Zeliakov teaches different height of the patch antenna that fall outside the maximum 2mm dimension range required by claim 17.
Response 5: The Office Action is not relying on the embodiments listed in the Applicant’s arguments. The Office Action is relying on the embodiment as described in [0022, 0055, 0056] that teaches a separation of 0.8mm.

Argument 6: Daniel is directed to a dual-feed antenna.
Response 6: Daniel, in [0037] teaches a single feed point 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688